Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 1 of 13 PageID #: 1742




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------x
   DAVID T. SILVA,
   GERROD T. SMITH, and
   JONATHAN K. SMITH,
   Members of the Shinnecock Indian Nation,

                             Plaintiffs,                                CV 18-3648
                                                                        (SJF)(SIL)
           -against-

   BRIAN FARRISH,
   JAMIE GREENWOOD,
   EVAN LACZI,
   BASIL SEGGOS,
   NEW YORK STATE DEPARTMENT OF
   ENVIRONMENTAL CONSERVATION,
   and SUFFOLK COUNTY DISTRICT ATTORNEY’S
   OFFICE,

                              Defendants.
   -----------------------------------------------------------------x


    STATE DEFENDANTS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
                  OF MOTION FOR SUMMARY JUDGMENT


                                                        LETITIA JAMES
                                                        Attorney General of the State of New York
                                                        200 Old Country Road, Suite 240
                                                        Mineola, New York 11501
                                                        (516) 248-3302
                                                        Attorney for State Defendants




                                                        RICHARD HUNTER YORKE
                                                        Assistant Attorney General
                                                        Of Counsel
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 2 of 13 PageID #: 1743




                                              ARGUMENT

                 Plaintiffs Have Abandoned the Deeds They Previously Relied On

          Plaintiffs have until now relied upon isolated deeds, stripped of historical and legal

   context, for their claims to have Aboriginal fishing rights in the “usual and customary

   Shinnecock fishing waters.” See Complaint at p. 7. Now, in their Memorandum in Opposition

   to State Defendants’ Summary Judgment Motion (“Pl.’s Opp.), Plaintiffs have disavowed the

   documents they had relied upon as support for their claims to have Aboriginal title. In doing so,

   they expose both the paucity of their allegations, and the extreme nature of their claims. In their

   section entitled “The Dongan Patent,” Plaintiffs, realizing that any alleged Aboriginal rights were

   extinguished by Colonial Patents, disown the very documents they previously claimed gave them

   these rights. Pls’ Opp. at 20.

          Plaintiffs now state that these documents are ineffectual beyond their land boundaries,

   because “[e]very single Shinnecock deed or treaty” is bounded by waters, and “not inclusive of

   them.” Pl.’s Opp. at p. 20 (emphasis in original). Plaintiffs now claim that Taylor Creek, where

   Defendant Silva was ticketed, is not within the boundaries of the deeds. In Plaintiffs’ own

   words: “The Shinnecock lands purchased were bounded by great bodies of water, categorically

   not inclusive of them . . .” Id. at p. 23. How Plaintiffs’ landlocked documents convey

   Aboriginal fishing rights in the “customary waters” of the Shinnecock tribe is beyond

   Defendants.

          Plaintiffs’ “changing of horses mid-creek” exposes the extreme nature of their claims:

   that they have Aboriginal title to the waters because they never sold the underwater lands. This

   gives lie to Plaintiffs’ protestations that they seek mere “use” rights and reveals the extent of

   their claims—that they have exclusive control and jurisdiction of the waters. The true nature of




                                                     1
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 3 of 13 PageID #: 1744




   their claims is precisely the sort to which Idaho v. Coeur D'Alene Tribe, 521 U.S. 261 (1997) and

   W. Mohegan Tribe & Nation v. Orange County, 395 F.3d 18 (2d Cir. 2004) apply.

    Coeur D’Alene and W. Mohegan Tribe Prevent the Ex Parte Young Exception to Soverign
                 Immunity and the Sherrill Doctrine Bars Plaintiffs’ Claims

           Plaintiffs now assert that the underwater lands were never sold by the Shinnecock tribe.

   Pl.’s Opp. at p. 21 (“Defendants have not produced any evidence that the submerged lands within

   these ceded areas were ever purchased . . .”). In determining that ex Parte Young was

   inapplicable under similar claims, the W. Mohegan Tribe Court stated, “To the extent that the

   complaint alleges that there has never been a lawful extinguishment of the Tribe's Indian title, it

   seeks a declaration from this court that New York's exercise of fee title remains ‘subject to’ the

   Tribe's rights, i.e., a ‘determination that the lands in question are not even within the regulatory

   jurisdiction of the State.’” 395 F.3d 18, 23 (quoting Coeur d'Alene, 521 U.S. at 282). The

   Second Circuit held this to be the equivalent of a quiet title action and held that this was barred

   by the Eleventh Amendment under Coeur D’Alene. Id. Plaintiffs’ claims implicate the most

   basic issue of state sovereignty—jurisdiction over the land and waters. As stated by the Supreme

   Court, “lands underlying navigable waters have historically been considered sovereign lands.

   State ownership of them has been considered an essential attribute of sovereignty.” Idaho v.

   Coeur D'Alene, 521 U.S. at 283 (internal quotations omitted). Plaintiffs’ claims cannot be

   squared with the ex Parte Young Exception to the Eleventh Amendment. As the Coeur D’Alene

   concurrence stated: “The Young doctrine rests on the premise that a suit against a state official to

   enjoin an ongoing violation of federal law is not a suit against the State. Where a plaintiff seeks

   to divest the State of all regulatory power over submerged lands--in effect, to invoke a federal

   court's jurisdiction to quiet title to sovereign lands--it simply cannot be said that the suit is not a

   suit against the State.” Id. at 296. (O’Connor concurring).



                                                      2
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 4 of 13 PageID #: 1745




          Plaintiffs now expose their claims that Aboriginal title was never extinguished because

   the tribe never sold the underwater lands. This claim does not comport with their hollow

   protestations to seek a mere “use” right. Their claim that the Shinnecock never sold the

   underwater lands, and thus retain Aboriginal rights, can occur only where the Shinnecock tribe

   never relinquished Aboriginal title, and thus retain the exclusive right of use and occupancy to

   the lands. See Seneca Nation of Indians v. New York, 382 F.3d 245, 248 n. 4 (2d Cir. 2004);

   Oneida Indian Nation v. New York, 860 F.2d 1145, 1150 (2d Cir. 1988).

          Plaintiffs’ claims that the Shinnecock tribe has jurisdiction, ownership and control of the

   waters permeate their papers. “Q: In your experience in tribal government, did the tribe exercise

   the dominium [sic.] and control over Shinnecock Bay? A: Yes.” See Pl.’s Opp. at Ex. 7 (“Pl.’s

   Ex.”), Transcript of Direct Examination of Bryan Polite by Scott Michael Moore p. 129, ll. 15-

   18. “Q: What is the position of the Shinnecock Indian Nation about ownership of Shinnecock

   Bay? A: The official position is the Shinnecock Nation has never relinquished their rights to the

   bay.” Id. at p. 134, ll. 19-24 (emphasis added). “The Shinnecock have a significant, historic and

   contemporary exertion of regulatory and jurisdictional powers of the Shinnecock Indian Nation

   over the same contested waterways.” “Federal acknowledgment of the Shinnecock Indian

   Nation’s use and regulatory authority in the PF and over the contested waters include . . .” Pl.’s

   Opp. at p. 5 (emphasis added). “[W]hen the United States recognized the Shinnecock Indian

   Nation as an Indian Tribe, it also acknowledged its water resource jurisdiction and usage.

   Secondly, it proves that even when the Shinnecock Indian Nation has absolute and uncontested

   control of a resource, it shares it with non-Indian neighbors . . .” Id. at p. 7. “Alternatively, it

   must follow that Shinnecock inherently possesses water rights to have been considered for the

   program and the assertion is that the Shinnecock Indian Nation must possess a high level of




                                                      3
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 5 of 13 PageID #: 1746




   water rights to become the model tribe.” Id. at 8 (emphasis in original). “[T]he testimony and

   two reports of Dr. Strong that the southern boundary of the Shinnecock Reservation has never

   been established . . .” Id. at 16. “The Defendants do not deny [the document] which cites

   significant examples of the historic and modern Shinnecock use, dominion, jurisdiction, control

   and the economic development of waterways through its water and fishing rights.” Id. at pp. 17-

   18 (emphasis added). “Defendants have not produced any evidence that the submerged lands

   within these ceded areas were ever purchased, as was required by the Dongan Patent.” Id. at 21.

   “This report also shows no evidence of even a single purchase made of underwater lands from

   the Shinnecock, as obviously required by the Dongan Patent. A mere interpretation does not

   convey title or jurisdiction.” Id. at p. 23 (emphasis added).

          Plaintiffs further attach for the first time several emails, as well as an internal DEC

   Memorandum concerning the Unkechaug tribe, to support their claims that the Shinnecock tribe

   never sold the underwater lands. Plaintiffs have once again improperly submitted documents

   following their agreement with the Court that discovery was closed in the July 31, 2019 status

   conference. Plaintiffs have not shown these documents to be in the public record, nor of any

   other form of which the Court can take judicial notice. Regardless of Plaintiffs’ numerous

   improper submissions of documents throughout the course of this litigation, they have submitted

   yet more non-material documents. The documents are allegedly from Dr. David Witt, of the

   NYS DEC. They contain language such as “my understanding is,” “I personally feel,” and “I get

   the gut feeling.” Pls’ Opp. at p. 21. These non-legal personal opinion documents neither provide

   evidence of Plaintiffs’ claims, nor any controlling legal authority.




                                                    4
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 6 of 13 PageID #: 1747




           Plaintiffs do not seek an ill-defined “use” right. They explicitly claim that the

   Shinnecock Tribe never sold the underwater lands, that their Aboriginal title was thus never

   extinguished, and that the State does not possess jurisdiction over the “contested” waters. 1

           For the same reasons, Plaintiffs’ claims that they seek a mere “use” right, in opposition to

   the Sherrill Doctrine, fall flat. Under the doctrine announced in City of Sherill v. Oneida Indian

   Nation, 544 U.S. 197 (2005), and applied in subsequent Second Circuit cases, Plaintiffs’ claims

   are barred by the equitable principles of laches, acquiescence and impossibility. Plaintiffs have

   unveiled their overt argument that the Shinnecock tribe never sold the underwater lands, that the

   waters are “contested” and that the State thus does not have jurisdiction, control or regulatory

   authority over its own waters. Plaintiffs’ claims to retain Aboriginal title, asserted hundreds of

   years after alleged dispossession, would be highly disruptive of the State’s jurisdiction and

   regulatory power, implicating a complex system of conservation laws and regulations and law

   enforcement, to say nothing of private business, recreational use, and enforcement of other laws

   on the waters. They are the precise claims subject to the Sherrill Doctrine. Plaintiffs’ claims are

   as inconsistent as they are self-defeating. Compare, Pls’ Opp. at p. 23: “This report also shows

   no evidence of even a single purchase made of underwater lands from the Shinnecock, as

   obviously required by the Dongan Patent. A mere interpretation does not convey title or

   jurisdiction,” with Pls’ Opp. at p. 31: “This case involves assertion of a Shinnecock fishing use

   right; Sherrill involved land claims- title to land.” (emphasis in original).




   1
     Plaintiffs’ opposition once again fails to address the application of principles of 11th Amendment and Sovereign
   Immunity to bar their claims for monetary damages under Sections 1981 and 1982 against DEC and the Defendants
   in their official capacities.



                                                           5
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 7 of 13 PageID #: 1748




              Plaintiffs Fail to Offer Any Material Opposition to the Colonial Patents

          Instead of offering a legal rebuttal of the Colonial Patents, Plaintiffs cite to irrelevant,

   non-legal, non-material documents. Plaintiffs attach snippets of a Bureau of Indian Affairs

   Report prepared in response to the Shinnecock Tribe’s petition for Federal recognition. Its

   findings concern activities and governance on the Shinnecock Reservation itself and were

   prepared as evidence of the tribe’s existence as an Indian Entity. See Pl.’s Ex. 18. These

   proposed findings do not concern Aboriginal rights and are not material to this lawsuit. Plaintiffs

   cite a Department of Interior press release for the argument that the State did not oppose the

   Federal acknowledgment of the Shinnecock Tribe as an Indian tribe. Pl.’s Ex. 27. This is not

   material to the legal existence of Aboriginal title. Plaintiffs also attach a 1977 United States

   Department of Commerce report on “Aquaculture, Fisheries, and Food Processing as a

   Combined Economic Development Option for Indian Communities.” Pls’ Ex. 19. This

   document is likewise irrelevant to the legal question of Aboriginal title and refers to water

   resources on the Shinnecock reservation.

          Even within these irrelevant documents, Plaintiffs mischaracterize. Plaintiffs cite to a

   document awarding funding for a solar-energy shellfish hatchery. See Pl.’s Memo at p. 19, Ex.

   38. Plaintiffs emphasize wording that states, “shall not be constrained by geographic limitations

   in its efforts to carry out work requirements for this project.” Id. The full quote goes on to state,

   “Only travel outside the 48 contiguous states will require prior written authorization.” Pl.’s Ex.

   38. Presumably, Plaintiffs are not now claiming that their alleged Aboriginal rights extend to all

   48 contiguous states.

          Likewise, Plaintiffs misrepresent an alleged NOAA report (Pl.’s Ex. 32), yet another non-

   material document, which they attempt to use for the proposition that underwater rights on Long




                                                     6
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 8 of 13 PageID #: 1749




   Island are not established. The sections Plaintiffs rely on are not material, relating to the Great

   South Bay, and involving historical competing claims between the Town of Brookhaven and

   Colonel William Smith, by virtue of a competing Patent (Pl.’s Ex. 32, at pp. 16-18), as well as

   competing claims between the Towns of Brookhaven and Southampton for areas of the Peconic

   River and Flanders Bay. Id. at pp. 18-19. It is this dispute, between the Towns, that Plaintiffs

   mischaracterize to claim that the ownership of the waters is “unresolved.” Pl.’s Memo. at p. 23.

   Instead of supporting their claims, Plaintiffs’ argument reveals the extreme nature of their

   claims—that the Shinnecock tribe never sold the waters of the bays. Plaintiffs’ own arguments

   again belie their vague claim of a “use” right.

          Plaintiffs spend several pages engaging in a non-material discussion of the difference

   between fish and whales, to assert that the Shinnecock tribe owns the marine resources, based on

   a June 10, 1658 deed. Pls’ Opp. at pp. 25-27. Plaintiffs seemingly fail to realize that a few

   pages earlier they circumscribed the effects of the June 10, 1658 Deed, stating that it too is

   “bounded by the waters and the sea and not inclusive of them. And again, this is relevant

   because Plaintiff Silva’s fishing area is adjacent and north of the boundary, not inside.” Pls’

   Opp. at pp. 20-21.

          Plaintiffs fail to challenge the Colonial Patents, choosing instead to dig an aquatic moat

   around the very deeds they previously relied upon for their claims of Aboriginal rights, and to

   claim instead that the Shinnecock tribe never sold the waters, and thus retains Aboriginal title.

   The Colonial Patents explicitly extinguished any alleged Aboriginal title. Plaintiffs further

   continue to cite to case law involving treaty rights and interpretation, though they have provided

   no evidence of a treaty. Plaintiffs have failed to allege the existence of a treaty, or to explain

   how the body of federal treaty law applies to their non-treaty claims. The body of case law




                                                     7
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 9 of 13 PageID #: 1750




   involving treaty law and interpretation is irrelevant to their allegations; it should be disregarded

   by the Court.

                          Plaintiffs Lack Standing to Seek Injunctive Relief

          This Court has twice stated that Plaintiffs lack standing to seek injunctive relief. See

   Memorandum and Order dated July 31, 2018, D.E. 48; Report and Recommendation of Hon.

   Locke, dated Jan. 7, 2019, D.E. 63. Plaintiffs have failed to address Defendants’ arguments

   regarding standing to seek prospective injunctive or declaratory relief—see City of Los Angeles

   v. Lyons, 461 U.S. 95, 101-102 (1983); Shain v. Ellison, 356 F.3d 211, 215 (2d Cir. 2004);

   Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 344 (2d Cir. 1998)(“A plaintiff seeking

   injunctive or declaratory relief cannot rely on past injury to satisfy the injury requirement but

   must show a likelihood that he or she will be injured in the future.”)—or this Court’s prior

   decision regarding standing. They have failed to show any concrete or particularized injury, only

   isolated dismissed prosecutions—now even more temporally remote since the last time the Court

   concluded they lacked standing. See Knife Rights, Inc. v. Vance, 802 F.3d 377 (2d Cir. 2015).

   Therefore, Plaintiffs have no standing to seek injunctive or declaratory relief.

              Plaintiffs Have Not Demonstrated an Exception to Younger Abstention

          Plaintiff Silva’s claims for injunctive and declaratory relief are foreclosed by principles

   of Younger abstention, as previously held by this Court. Plaintiffs now put forth an argument of

   bad faith and harassment in an attempt to circumvent Younger abstention. The Complaint

   alleges no facts to support this argument.

          Plaintiffs bear the burden of establishing an exception to Younger abstention. See

   DeMartino v. New York State Dep't of Labor, 167 F. Supp. 3d 342, 354 (E.D.N.Y. 2016). This

   burden is heavy; in order for an exception to apply, the “party bringing the state action must have




                                                     8
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 10 of 13 PageID #:
                                     1751



 no reasonable expectation of obtaining a favorable outcome.” Cullen v. Fliegner, 18 F.3d 96,

 103 (2d Cir. 1994); Jackson Hewitt Tax Serv. v. Kirkland, 455 Fed. Appx. 16, 18 (2d Cir. 2012).

 “A state proceeding that is legitimate in its purposes, but unconstitutional in its execution--even

 when the violations of constitutional rights are egregious--will not warrant the application of the

 bad faith exception.” Diamond "D" Constr. Corp. v. McGowan, 282 F.3d 191, 199 (2d Cir.

 2002).

          Plaintiffs have put forth no facts to support an exception to Younger abstention. Plaintiffs

 reiterate four prosecutions—three from a decade ago, including one against a non-Indian non-

 plaintiff—as proof of bad faith or harassment. These were all for generally-applicable

 regulations. Plaintiffs have failed to demonstrate that this was anything other than “a

 straightforward enforcement of the laws of New York.” Diamond "D", 282 F.3d at 199. They

 have not claimed that the eels were within the catch limits or of proper size. They have failed to

 demonstrate an impermissible subjective motivation—the most important factor in the bad faith

 inquiry. Id.

          Plaintiffs allege that failure to consult with the Shinnecock Indian Nation indicates bad

 faith and harassment, referring to Executive Order No. 13175, and DEC Document CP-42. Pl.’s

 Opp. at pp. 10, 12. Plaintiffs put forth no evidence that any alleged failure to consult was

 motivated by bad faith. Plaintiffs engage in circular reasoning—simply asserting that they have

 unsupported aboriginal rights in a subsequent lawsuit does not equate with the bad faith of

 Defendants in enforcing neutral, generally-applicable fishing laws. See 333 E. 60th St., Inc. v.

 New York State Liquor Auth., 2008 U.S. Dist. LEXIS 67441, *11, 2008 WL 4104012 (S.D.N.Y.

 Aug. 29, 2008) (“If the actions of [the] defendants were ‘nothing more than a straightforward

 enforcement of the laws of New York, the case does not fall within the bad faith exception . . .




                                                   9
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 11 of 13 PageID #:
                                     1752



 .’” (quoting Diamond "D", 282 F.3d at 199)). Plaintiffs put forth no evidence of a subjective bad

 faith motivation. They have put forth no evidence that the proceedings were animated by any

 “retaliatory, harassing, or other illegitimate motive.” Diamond "D", 282 F.3d at 199.

        The same is true for Plaintiffs’ allegations of bad faith relating to the Gilmore Affidavit.

 Plaintiffs continue to misunderstand the meaning of specific conservation terms in both their

 allegations of bad faith and their opposition to the doctrine of conservation necessity. They state

 that because the American Eel is not listed as endangered, protected, or of special concern, this

 shows that Defendants have acted with bad faith. Pl.’s Opp. at p. 13. The Affidavit of James

 Gilmore states that the American Eel is “depleted” and at “historically low levels”—the terms

 used by the Atlantic States Marine Fisheries Commission. See Pl.’s Exs. 12, 14. The description

 of the American Eel as a protected resource refers to the restrictions and limitations under law

 and regulations, e.g. the taking, or fishing, and possession of glass eels is prohibited by state law.

 See 6 N.Y.C.R.R. §§ 10.1(a) and (b), 40.1(f) and (i). Despite Plaintiffs’ failure to understand

 relevant terms, they once again put forth no evidence of bad faith.

        Likewise, Plaintiffs’ reference to internal DEC emails shows no evidence of a retaliatory

 purpose or intent to harass. Plaintiffs have provided no evidence that Defendants did anything

 other than enforce generally-applicable fishing laws. Plaintiff has failed to put forth any

 evidence that the “narrow” exception to Younger abstention applies; they have utterly failed to

 provide evidence that Defendants had “no reasonable expectation of obtaining a favorable

 outcome,” in their enforcement of generally-applicable laws. Jackson Hewitt Tax Serv., 455 Fed.

 Appx. at 18.




                                                  10
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 12 of 13 PageID #:
                                     1753



                           Plaintiffs Cannot Show Discriminatory Intent

         Plaintiffs have alleged no facts to support discriminatory intent as required under

 Sections 1981 and 1982. See Albert v. Carovano, 851 F.2d 561, 571 (2d Cir. 1988)(“Essential to

 an action under Section 1981 are allegations that the defendants' acts were purposefully

 discriminatory, and racially motivated.”)(internal citations omitted). Plaintiffs have failed to put

 forth any evidence of purposeful discrimination or racial animus on the part of Defendants

 Farrish, Laczi or Seggos. Plaintiffs continue to misunderstand their burden and refer to non-

 material emails from non-defendants. They have entirely failed to offer evidence that

 Defendants Farrish, Laczi or Seggos were motivated by racial animus.

         Plaintiffs have alleged no personal involvement of DEC Commissioner Seggos.

 Plaintiffs attempt to claim Defendant Seggos had personal involvement because he was notified

 after Plaintiff Silva was stopped with glass eels in his bucket. See Pl.’s Ex. 24, p. 45-46. This is

 non-material where Plaintiffs must prove intentional discrimination and racial animus in

 targeting Plaintiffs. Plaintiffs have alleged no facts regarding Defendant Seggos’s personal

 involvement, as required under these intentional discrimination statutes. See Patterson v. County

 of Oneida, 375 F.3d 206, 229 (2d. Cir. 2004).

                The Individual-Capacity Defendants Enjoy Qualified Immunity

         Plaintiffs have not addressed the relevant inquiry under qualified immunity. An official

 is entitled to qualified immunity “unless a plaintiff pleads facts showing (1) that

 the official violated a statutory or constitutional right, and (2) that the right was ‘clearly

 established’ at the time of the challenged conduct.” Crawford v. Cuomo, 721 Fed. Appx. 57, 58

 (2d Cir. 2018) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). Plaintiffs have advanced a

 convoluted theory of Aboriginal fishing rights based upon colonial deeds and orders, mostly




                                                   11
Case 2:18-cv-03648-SJF-SIL Document 84-14 Filed 11/18/19 Page 13 of 13 PageID #:
                                     1754



 concerning dead whale carcasses washing up on shore. They cannot demonstrate that the

 contours of this alleged right were sufficiently clear that the Defendants would understand that

 they were violating such alleged right. See Drimal v. Tai, 786 F.3d 219, 225 (2d Cir. 2015).

 They have put forth no evidence that the Defendants did anything more than enforce generally-

 applicable laws.

                                            CONCLUSION

         For the foregoing reasons, the State Defendants respectfully request that this Court grant

 their Motion for Summary Judgment and dismiss the Complaint in its entirety, and grant such

 further relief as the Court sees fit.



 Dated: Mineola, New York
        November 18, 2019
                                                Letitia James
                                                Attorney General of the State of New York
                                                Attorney for State Defendants

                                            By: /s/ Richard Yorke________
                                                Richard Hunter Yorke
                                                Assistant Attorney General
                                                200 Old Country Road - Suite 240
                                                Mineola, New York 11501
                                                (516) 248-3302

 To:     Scott Michael Moore, Esq.
         Moore International Law PLLC
         45 Rockefeller Plaza, 20th Floor
         New York, New York 10111
         smm@milopc.com

         Brian C. Mitchell, Esq.
         Suffolk County Attorney
         H. Lee Dennison Building
         100 Veterans Memorial Hwy.
         P.O. Box 6100
         Hauppauge, NY 11788
         brian.mitchell@suffolkcountyny.gov


                                                  12
